1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ESARN SEE,                                      )   Case No.: 1:19-cv-0934 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER REMANDING THE MATTER
                                                     )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                       )   § 405(g)
                                                     )
14   ANDREW SAUL,                                    )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                )   FAVOR OF PLAINTIFF ESARN SEE AND
15                                                   )   AGAINST DEFENDANT, ANDREW SAUL,
                    Defendant.                       )   COMMISSIONER OF SOCIAL SECURITY
16                                                   )

17          On January 23, 2020, Esarn See and Andrew Saul, Commissioner of Social Security stipulated
18   to a voluntary remand of Plaintiff’s Social Security appeal, pursuant to sentence four of 42 U.S.C. §
19   405(g). (Doc. 11 at 1) The parties stipulate that “the Commissioner will conduct any necessary further
20   proceedings and issue a new decision.” (Id.) Thus, the Court ORDERS:
21          1.      The matter is REMANDED for further administrative proceedings under sentence four
22                  of 42 U.S.C. § 405(g); and
23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Esarn See, and
24                  against Defendant, Andrew Saul, Commissioner of Social Security.
25
26   IT IS SO ORDERED.
27
        Dated:     January 30, 2020                           /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
